               1       Todd K. Boyer, State Bar No. 203132
                           todd.boyer@bakermckenzie.com
               2       Baker & McKenzie LLP
                       660 Hansen Way
               3       Palo Alto, CA 94304-1044
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299

               5       Attorneys for Defendant
                       Wind River Systems, Inc.
               6       (erroneously sued herein as TPG Capital
                       Corporation dba Windriver)
               7

               8                                       UNITED STATES DISTRICT COURT

               9                                      NORTHERN DISTRICT OF CALIFORNIA

             10                                              OAKLAND DIVISION
             11        Irvin Farriot,                                  Case No.
             12                         Plaintiff,                     NOTICE OF REMOVAL OF CIVIL
                                                                       ACTION TO FEDERAL COURT BY
             13                v.                                      DEFENDANT WIND RIVER
                                                                       SYSTEMS, INC.
             14        TPG Capital Corporation dba Windriver, a
                       corporation; DOES 1-100,                        28 U.S.C. §§ 1331, 1441
             15
                                        Defendants.
             16                                                        Alameda County Superior Court
                                                                       Case No. RG19011554
             17
                                                                       Complaint Filed: March 19, 2019
             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
Baker & McKenzie LLP                                               1
   660 Hansen Way
 Palo Alto, CA 94304                NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT BY DEFENDANT
   +1 650 856 2400
               1              TO THE CLERK OF THE ABOVE ENTITLED COURT:

               2              PLEASE TAKE NOTICE that Defendant Wind River Systems, Inc. (“Defendant”)

               3       (incorrectly named as “TPG Capital Corporation dba Windriver, a corporation”), by and through its

               4       attorneys, Baker & McKenzie LLP, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby files this

               5       Notice of Removal, based on federal question jurisdiction, to effect the removal of the above-

               6       captioned action, Case No. RG19011554 from the Superior Court of the State of California, County

               7       of Alameda, to the United States District Court for the Northern District of California, and states that

               8       removal is proper for the following reasons:

               9       I.     BACKGROUND INFORMATION
             10               1.       On March 19, 2019, Plaintiff Irvin Farriot (“Plaintiff”) filed a pro se civil complaint

             11        in the Superior Court of the State of California, County of Alameda, entitled Irvin Farriot v. TPG

             12        Capital Corporation dba Windriver, a corporation; DOES 1-100 (“Complaint”). To Defendant’s

             13        knowledge, TPG Capital Corporation is not an entity that has ever existed, and if it has existed, such

             14        entity has no relationship with Wind River Systems, Inc. However, a copy of the Complaint was

             15        delivered to Wind River Systems, Inc. Defendant does not concede that it has been properly served

             16        or is properly named, and reserves the right to challenge service of the Complaint and/or the

             17        adequacy of the Complaint. A true and correct copy of the Summons and Complaint, together with a

             18        Civil Case Cover Sheet from the Superior Court of the State of California, County of Alameda, is

             19        attached hereto as Exhibit A.

             20               2.       The Complaint asserts ten causes of action against Defendant, all of which pertain to

             21        whether Defendant discriminated against, retaliated against, harassed, or otherwise mistreated

             22        Plaintiff during his employment between 2015 and 2018, based on the factual allegations Plaintiff

             23        sets forth in paragraphs 10-38:

             24                       Unlawful Discrimination Under the Unruh Civil Rights Act (First Cause of

             25                        Action);

             26                       Retaliation in Violation of Title VI of the Civil Rights Act of 1964, 42 U.S.C.

             27                        § 2000d, et seq. (Second Cause of Action);

             28                       Harassment in Violation of the Fair Employment and Housing Act (Third
Baker & McKenzie LLP                                                    2
   660 Hansen Way
 Palo Alto, CA 94304               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT BY DEFENDANT
   +1 650 856 2400
               1                       Cause of Action);

               2                      Discrimination in Violation of the Fair Employment and Housing Act (Fourth

               3                       Cause of Action);

               4                      Violation of Government Code Section 12940(h) (Fifth Cause of Action);

               5                      Wrongful Discharge Resulting From Harassment and Discrimination (Sixth

               6                       Cause of Action);

               7                      Wrongful Discharge in Violation of Public Policy (Seventh Cause of Action);

               8                      Negligence (Eighth Cause of Action);

               9                      Intentional Infliction of Emotional Distress (Ninth Cause of Action); and

             10                       Wrongful Discharge in Violation of Public Policy (Tenth Cause of Action).

             11               3.       Defendant and Plaintiff are the only named parties in the Complaint.1               The

             12        undersigned counsel represents Wind River Systems, Inc. in this action.

             13               4.       Defendant has not yet propounded an Answer to Plaintiff’s Complaint.

             14        II.    REMOVAL IS TIMELY
             15               5.       This removal is timely. Although Wind River Systems, Inc. does not concede proper

             16        service of the summons and complaint, it is removing this matter out of an abundance of caution,

             17        having received a copy of the complaint. See 28 U.S.C. § 1446(b) (permitting removal after receipt

             18        of the complaint “through service or otherwise”); Murphy Brothers, Inc. v. Michetti Pipe Stringing,

             19        Inc., 526 U.S. 344, 348-349 (1999) (outlining the deadline for removal after service).

             20        III.   FEDERAL QUESTION JURISDICTION EXISTS.

             21               6.       This action is properly removed to this court pursuant to Section 1331, as federal

             22        courts “have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

             23        of the United States.” 28 U.S.C. § 1331. An action “arises under” federal law within the meaning

             24        of Section 1331 if either: (1) federal law creates the cause of action, or (2) the plaintiff’s right to

             25        relief necessarily depends on the resolution of a substantial question of federal law.” Republican

             26        1
                        Plaintiff’s Complaint mentions an individual named “Ogans” and/or “Plaintiff Ogans” in Counts
             27        Two, Six, Seven, and an individual named “Russell” and/or “Plaintiff Russell” in Count Ten. Such
                       references appear to have been typographical errors--potentially flowing from Plaintiff’s use of other
             28        complaints in other actions as a template for the one he filed. There is no suggestion that there are
                       any other persons joining as Plaintiffs in this lawsuit.
Baker & McKenzie LLP                                                      3
   660 Hansen Way
 Palo Alto, CA 94304               NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT BY DEFENDANT
   +1 650 856 2400
               1       Party of Guam v. Gutierrez, 277 F.3d 1086, 1088 (9th Cir. 2002)

               2                 7.       Here, Plaintiff states a claim for retaliation under Title VI of the Civil Rights Act of

               3       1964, 42 U.S.C. § 2000d, et seq. (See Compl. ¶¶ 47-55.) Title VI of the Civil Rights Act of 1964 is

               4       a federal law, over which the Court has original jurisdiction pursuant to Section 1331.

               5                 8.       This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over all claims

               6       Plaintiff asserts under state law. Under Section 1367, “in any civil action of which the district courts

               7       have original jurisdiction, the district courts shall have supplemental jurisdiction over all other

               8       claims that are so related to claims in the action within such original jurisdiction that they form part

               9       of the same case or controversy under Article III of the United States Constitution.” Non-federal

             10        claims outside of the Court’s original jurisdiction form part of the same “case or controversy” when

             11        they “derive from a common nucleus of operative fact,” such that a plaintiff “would ordinarily be

             12        expected to try them in one judicial proceeding.” Finley v. United States, 490 U.S. 545, 549 (2003).

             13                  9.       All of the claims alleged by Plaintiff assert that he was either discriminated against or

             14        harassed on the basis of his race, and that he was retaliated against for making reports of

             15        mistreatment on the basis of race. All such claims therefore arise out of a common nucleus of

             16        operative facts and form part of the same case or controversy. See, e.g., Ruiz v. Fernandez, No. CV-

             17        11-3088-RMP, 2012 U.S. Dist. LEXIS 58586, at *6 (E.D. Wash. Apr. 26, 2012) (exercising

             18        supplemental jurisdiction where “the Plaintiffs’ state law breach of contract, wage law, and quantum

             19        meruit claims all arise from the same employment period and conditions with the Defendant as the

             20        federal claims and arise out of the same common nucleus of operative facts.”); Uribe v Mainland

             21        Nursery, Inc., No. Civ. 2-07-0229, U.S. Dist. LEXIS 90984 (E.D. Cal. December 11, 2007)

             22        (“Plaintiffs’ federal and state law claims arise out of the same common nucleus of operative facts,

             23        specifically their employment relationship with defendant Mainland and their compensation for

             24        such employment.”).        Supplemental jurisdiction over Plaintiff’s non-federal claims is therefore

             25        proper.

             26        IV.       VENUE
             27                  10.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

             28        the district courts of the United States have original jurisdiction, may be removed by the defendant
Baker & McKenzie LLP                                                        4
   660 Hansen Way
 Palo Alto, CA 94304                   NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT BY DEFENDANT
   +1 650 856 2400
                               e e en an                            e i       ic c                        e ni e           ae            e i             ic an           i i i ne                acin        e

                          ace           ee            c ac i n i              en in                  n e                                 a           i               e         ace           e          ei

                                                  e    ae                ai       nia                 e       n                  a e a                   cc    in               i                  i         e

                      a                ia e                     e         e       i ac i n                                       a

                                                                     M
               6                                           e ie                                              6             e en an           i                                 i e       i en n ice

                               i          ice              e         a        P ain i i pr per an                           i a                               ieac                       i          ice

                          e        a          i        e       ek             e         ei                         e       ae          ai        nia             n               a e a



               0                                            e       n ae a                   e        i                a       i ina         i ic i n                e         i ac i n                  an

                                                                     an                 a        an         a in            i e      a           a               e i e en                        e en an

                      e            e      i ac i n                            e       ei                           ai          nia           n                a e a                  i                  an

                      e e                 i                     a         e              i ic i n             e        i       a e a                 i e                   a


                                                                                                                  B K            &M K                         LLP
                          ae           Ma                  0
               6
                                                                                                                  B        /      K B                e
                                                                                                                                K B e
                                                                                                                               ne                    e en an
                                                                                                                            in i e                    e    nc e ne                                  e
                                                                                                                           e ein a P                  a ia      ai n                         a
                                                                                                                            in i e
               0




               6




Bake & McKenzie LLP
   660 Han en a
 Pa
      6 0 6 00
                0                                                    M            L              L                                   L                   B
EXHIBIT A
                                                                                                                                                                               SUM-100
                                                   SUMMONS                                                                                         FOR COURT USE ONLY
                                                                                                                                               (SOLO PARA USO DE LA CORTE)


 NOTICE TO DEFENDANT:
 (AVISO AL DEMANDADO):
 TPG CAPITAL CORPORATION DBA WINDRIVER., A
                                          (CITACION JUDICIAL)

                                                                                                                            AI-
                                                                                                                                         N 0
                                                                                                                                    ? »s e n
                                                                                                                                  AMEOA %COUNTy
                                                                                                                                          n
                                                                                                                                                 .
 CORPORATION; DOES 1-100                                                                                                                 MAR 19 2019
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE):
 IRVIN FARRIOT


                                          .
  NOTICE! You have been sued The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below   .
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                            .
  served on the plaintiff A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
                                                                                   .
  case. There may be a court form that you can use for your response You can find these court forms and more information at the California Courts
               -                                                                                                                           .
  Online Self Help Center ( www.courtinfo.ca.gov/selfhelp ), your county law library, or the courthouse nearest you If you cannot pay the filing fee, ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
  may be taken without further warning from the court               .
                                                                                                  .
     There are other legal requirements. You may want to call an attorney right away If you do not know an attorney, you may want to call an attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program You can locate           .
                                                                                                          .
  these nonprofit groups at the California Legal Services Web site ( www.lawhelpcalifomia org ), the California Courts Online Self Help Center                 -
          .            .                                                                                      .
 ( www courtinfo ca.gov/seffhelp ), or by contacting your local court or county bar association NOTE: The court has a statutory lien for waived fees and
                                                                                              .
 costs on any settlement or arbitration award of $10,000 or more in a civil case The court's lien must be paid before the court will dismiss the case                                 .
  jAVISOI Lo han demandado. Si no responds dentro de 30 dfas, fa corte puede decidiren su contra sin escucharsu version Lea fa informacidn a               .
 continuacion      .
    Tiene 30 DlAS DE CALENDARIO despuds de que ie entreguen esta citacion y papefes fegafes para presentar una respuesta por escrito en esta
                                                                                                                                     .
 corte y hacer que se entregue una copia af demandante. Una carta o una llamada telefdnica no to protegen Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en fa corte. Es posibfe que haya un formufario que usted pueda usar para su respuesta                                       .
 Puede encontrar estos formufarios de fa corte y mds informacidn en ef Centro de Ayuda de fas Cortes de California (www sucorte ca goy), en fa         .           . .
 bibfioteca de leyes de su condado o en fa corte que fe quede mds cerca. Si no puede pagar fa cuota de presentacidn, pida af secretario de la corte
                                                                        .
 que fe dd un formufario de exencion de pago de cuotas Si no presenta su respuesta a tiempo, puede perder ef caso por incumplimiento y fa corte le
 podra quitar su suefdo, dinero y bienes sin mas advertencia                .
    Hay otros requisitos fegafes. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede Ifamar a un servicio de
 remision a abogados. Si no puede pagar a un abogado, es posibfe que cumpfa con los requisitos para obtener servicios legafes gratuitos de un
 programa de servicios legafes sin fines de fucro. Puede encontrar estos grupos sin fines de fucro en el sitio web de California Legal Services,
          .                     .                                                                     .           . .
 (Www lawhelpcalifornia orgJ, en ef Centro de Ayuda de las Cortes de California, (www sucorte ca govj o ponidndose en contacto con la corte o el
                                      .
 cofegio de abogados locales AVISO: Por ley, la corte tiene derecho a recfamar las cuotas y los costos exentos por imponer un gravamen sobre
 cuafquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesidn de                      n un caso de derecho civil. Tiene que
 pagar el gravamen de fa corte antes de que fa corte pueda desechar ef caso               .                /
The name and address of the court is:                                                                                       CASE NUMBE
                                                                                                                                           .
                                                                                                                            (Numero thi ( ' nso ):
                                                                                                                                                     0 1 :l. 5 5 4
(Ef nombre y direccion de la corte es):              ALAMEDA SUPERIOR COURT
1225 FALLON ST.
OAKLAND, CA 94612
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El nombre, la direccidn y el numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
                                                                .
 IRVIN FARRIOT 13288 87TH AVE , OAKLAND CA 94621 (510) 561 9193 f\                                                      -
                                    MAR 1 9 2019                                                                                           /
DATE:
(Fecha)                                                             Chad Finke
                                                                     Clerk, by
                                                                     (Secretario)                                                                                               (Adjunto)
                                                                                                                                                                                         »uty


(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatidn use el formufario Proof of Service of Summons, ( POS-010) )
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                 1.     | as an individual defendant.
                                 2- [ | as the person sued under the fictitious name of (specify):


                                              3. I      on behalf of (specify):
                                                   under:   L       ] CCP 416.10 (corporation)                                           CCP 416.60 (minor)
                                                                    ] CCP 416.20 (defunct corporation)                                   CCP 416.70 (conservatee)
                                                                        CCP 416.40 (association or partnership) [                        CCP 416.90 (authorized person)
                                                              ] other (specify):
                                              4.      ] by personal delivery on (date):
                                                                                                                                                                                  Page 1 of 1
Form Adopted for Mandatory Use                                                                                                                          Code of Civil Procedure §§ 412.20, 465
  Judicial Council of California
                                                                                  SUMMONS                                                                                                  .
                                                                                                                                                                          www.couriinfo ca gov
      -
 SUM 100 [Rev. July 1, 2009]
                                                                                                                                                                   CM-010
  ATTORNEY OR PARTY WITHOUT
                 ATTORNEY                       (Name, State Bar number, and address):                                          FOR COURT USE ONLY
- IRVIN FARRIOT
  1322 87TH AVE.
 OAKLAND, CA 94621                                                                                                   feNDQHSE©
                        (510) 561-9193                                                                                      FILED
              TELEPHONE NO.:
   ATTORNEY FOR (Name): IN PRO PER
                                                                        FAX NO.:
                                                                                                                ALAMEDA COUNTY
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF     ALAMEDA                                                                MAR 19 2019
     STREET ADDRESS:           1225 FALLON ST.
          MAILING ADDRESS:
                                                                                                         CLERK OF THE SUPERIOR COUR,
          CITY AND ZIP CODE:OAKLAND 94612
               BRANCH NAME: RENE C. DAVIDSON
                                                                                                              iiy Lanette Buffin, Deputy
     CASE NAME:
     IRVIN FARRIOT VS. TPG CAPITAL CORPORATION
          CIVIL CASE COVER SHEET                     Complex Case Designation
 1^I                               [ ]
                                                                                                                                 9 0 11 5 5 4
              Unlimited    Limited
              (Amount      (Amount
                                                     ] Counter           I Joinder
                                                                                         JUDGE:
     demanded              demanded is          Filed with first appearance by defendant
     exceeds $25,000)      $25,000 or less)                                      .
                                                    (Cal Rules of Court, rule 3.402)      DEPT:
                              Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                       Contract                                     Provisionally Complex Civil Litigation
           Auto (22)                                        Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400—3.403)
           Uninsured motorist (46)                        . Rule 3.740 collections (09)                _ _J Antitrust/Trade regulation (03)
     Other PtfPD/WD (Personal Injury/Property               Other collections (09)
                                                                                                    =
                                                                                                        _J    Construction defect (10)
     Damage/Wrongful Death) Tort                            Insurance coverage (18)                           Mass tort (40)
           Asbestos (04)                                                 I
                                                            Other contract (37)                               Securities litigation (28)
          Product liability (24)                      Real Property                                           Environmental/Toxic tort (30)
          Medical malpractice (45)                                 I
                                                          l Eminent domain/inverse                            Insurance coverage claims arising from the
          Other PI/PD/WD (23)                               condemnation (14)                                 above listed provisionally complex case
                                                            Wrongful eviction (33)                            types (41)
     Non-PI/PD/WD (Other) Tort
          Business tort/unfair business practice (07)       Other real property (26)               Enforcement of Judgment
      ZZI Civil rights (08)                           Unlawful Detainer                            I      l   Enforcement of judgment (20)
          Defamation (13)                              __l Commercial (31)                         Miscellaneous Civil Complaint
      ZZI Fraud (16)                                        Residential (32)                        ZZI       RICO (27)
      .   Intellectual property (19)                        Drugs (38)                                        Other complaint (not specified above) (42)
          Professional negligence (25)                Judicial Review
                                                                                                   Miscellaneous Civil Petition
      ZZI                 -
          Other non PI/PD/WD tort (35)                      Asset forfeiture (05)
                                                                                                        Partnership and corporate governance (21)
     Employment                                             Petition re: arbitration award (11)
                                                                                                         Other petition (not specified above) (43)
          ^
          Wrongful termination (36)                         Writ of mandate (02)
          Other employment (15)                             Other judicial review (39)
2. This case L ! is         j l is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                                         *
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties       d.    Large number of witnesses
   b.       Extensive motion practice raising difficult or novel e.    Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve              in other counties, states, or countries, or in a federal court
          .
   c I I Substantial amount of documentary evidence                                      .
                                                                 f I I Substantial postjudgment judicial supervision
3.   Remedies sought (check ail that apply): a.I l monetary b.I [ nonmonetary; declaratory or injunctive relief                                      c. I        I punitive
4.   Number of causes of action (specify): 10
5.   This case I I is            is not a class action suit.
6.   If there are any known related cases, file and serve a notice of related case. may use    'M-015.)

 Date: 3/10/2019
IRVIN FARRIOT
                                   (TYPE OR PRINT NAME )                                          ( SIGNATURE OF PARTY OR ATTORNEY FOR             PARTY )
                                                                     NOTICE                                              /
  •Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
  •File this cover sheet in addition to any cover sheet required by local court rule.
  •If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding.
                                                                                                                                       . 1 Of 2
  •Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onlyritflQ
Form Adopted for Mandatory Use
  Judicial Council of California                                   CIVIL CASE COVER SHEET                                                                             .
                                                                                                                  Cal. Rules of Court, rules 2.30. 3.220, 3.400-3.403 3.740;
                                                                                                                          Cal. Standards of Judicial Administration, std. 3.10
  CM-010 (Rev. July 1, 2007]                                                                                                                                 .
                                                                                                                                                        www courtlnfo.ca.gov
                                                                                                                                       CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
                                                         .
 statistics about the types and numbers of cases filed You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
                                 .
 check the more specific one If the case has multiple causes of action, check the box that best indicates the primary cause of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
 owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
 which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
 damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
                .
 attachment The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
       - -
 time for service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
 To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
 case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
 the case is complex.                                      CASE   TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
                    -
     Auto (22) Personal Injury/Property             Breach of Contract/Warranty (06)                Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) ( if the                        Contract (not unlawful detainer             Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                   Claims Involving Mass Tort (40)
          motorist claim subject to                                                 -
                                                         Contract/Warranty Breach Seller                 Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                                 .
                                                    Collections (e.g , money owed, open              Enforcement of Judgment
     Asbestos (04)                                      book accounts) (09)                              Enforcement of Judgment (20)
          Asbestos Property Damage                                       -
                                                         Collection Case Seller Plaintiff                    Abstract of Judgment (Out of
                                                                                                                  County)
          Asbestos Personal Injury/                      Other Promissory Note/Collections
               Wrongful Death                                Case
                                                    Insurance Coverage (not provisionally
                                                                                                             Confession of Judgment (non   -
     Product Liability (not asbestos or                                                                           domestic relations)
         toxic/environmental) (24)                       complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                          Other Coverage                                           (not unpaid taxes)
               Physicians & Surgeons                Other Contract (37)                                      Petition/Certification of Entry of
         Other Professional Health Care                 Contractual Fraud                                        Judgment on Unpaid Taxes
               Malpractice                               Other Contract Dispute                              Other Enforcement of Judgment
    Other PI/PD/WD (23)                          Real Property                                                    Case
         Premises Liability (e.g., slip             Eminent Domain/Inverse                           Miscellaneous Civil Complaint
               and fall)                                Condemnation (14)                                RICO (27)
         Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                               Other Complaint (not specified
                    ..
               (e g , assault, vandalism)                                     ..
                                                    Other Real Property (e g , quiet title) (26)
                                                                                                             above) (42)
                                                                                                             Declaratory Relief Only
         Intentional Infliction of                      Writ of Possession of Real Property
               Emotional Distress                        Mortgage Foreclosure                                                         -
                                                                                                             Injunctive Relief Only (non
         Negligent Infliction of                                                                                  harassment)
                                                         Quiet Title
               Emotional Distress                        Other Real Property (not eminent                    Mechanics Lien
         Other PI/PD/WD                                  domain, landlord/tenant, or                         Other Commercial Complaint
Non-PI/PD/WD (Other) Tort                                foreclosure)                                             Case (non-tort/non-complex)
                                                 Unlawful Detainer                                           Other Civil Complaint
    Business Tort/Unfair Business                                                                                (non-tort/non-complex)
        Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
                         .
    Civil Rights (e.g , discrimination,             Residential (32)                                    Partnership and Corporate
        false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
         harassment) (08)                                drugs, check this item; otherwise,             Other Petition (not specified
                             .
    Defamation (e.g , slander, libel)                    report as Commercial or Residential)                above) (43)
          (13)                                   Judicial Review                                             Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
    Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
   Professional Negligence (25)                     Writ of Mandate (02)                                          Abuse
        Legal Malpractice                                Writ-Administrative Mandamus                        Election Contest
        Other Professional Malpractice                       -
                                                         Writ Mandamus on Limited Court                      Petition for Name Change
             (not medical or legal)                          Case Matter                                     Petition for Relief From Late
                    -
     Other Non PI/PD/WD Tort (35)                            -
                                                         Writ Other Limited Court Case                            Claim
Employment                                                  Review
   Wrongful Termination (36)
                                                                                                             Other Civil Petition
                                                    Other Judicial Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                                          -
                                                         Notice of Appeal Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                                                                              t? N b Q f t b t B
                                                                           ALAMI IOUNTY
    3
     1

     2   Irvin Farriot
         1322 87th Ave.                                               CLERK OR TH E
                                                                                   ^
                                                                              «« 18 m
                                                                                      SUPERIOR     COUR
         Oakland, Ca. 94621                                             By tanette Buffin
                                                                                         Ji Deputy
    4    Tel: (510) 561-9193
         Email: irvinfarriot@yahoo.com
    5
         In Propria Persona
 6

 7                                    SUPERIOR COURT OF CALIFORNIA
 8
                                          FOR THE COUNTY OF ALAMEDA
 9

10       Irvin Farriot, as individuals,                      Case No.: / $1 90 1 15 54
11
                                           Plaintiffs,       COMPLAINT FOR DAMAGES
12

                        V.
13                                                           1. UNLAWFUL DISCRIMINATION
                                                             2. RETALIATION
14                                                           3. HARASSMENT
         TPG Capital Corporation dba Windriver., a           4. DISCRIMINATION
15       corporation; DOES 1-100,                            5. VIOLATION OF GOVT. CODE
16                                                              SECTION 12940(h)
                                           Defendants.       6. WRONGFUL DISCHARGE
17                                                           7. WRONGFUL DISCHARGE
                                                             8. NEGLIGENCE
18                                                           9. INTENTIONAL INFLICTION OF
                                                                EMOTIONAL DISTRESS
19
                                                             10. WRONGFUL CONSTRUCTIVE
20
                                                                 DISCHARGE

21                                            SUMMARY OF CLAIMS

22          1. This is an action for damages by Plaintiffs against TPG Capital Corporation dba
23
                Windriver., a corporation for a pattern of tortious conduct, involving multiple violations
24
                of Title VI of the Civil Rights Act of 1964, the Unruh Civil Rights Act, and the Equal
25
                Protection Clause based on harassment and discrimination on the basis of race and the
26
                                                         l
m
                                              COMPLAINT FOR DAMAGES
 1

 2           intentional infliction of emotional distress. Plaintiffs seek compensatory damages,
 3
             including general damages for mental and emotional distress, punitive damages and
 4
             statutory attorney’s fees.
 5
                                                 PARTIES
 6
         2. Plaintiff IRVIN FARRIOT (“Plaintiff Farriot”) is an African American male
 7

 8
     residing in the State of California and at all relevant times was an employee of TPG CAPITAL

 9   CORPORATION DBA WINDRIVER., a corporation in the City and County of Alameda,

10   California.
11       3. Plaintiffs are informed and believe and thereon allege that at all relevant times Defendant
12
     TPG CAPITAL CORPORATION DBA WINDRIVER., a corporation (“Windriver”) is a
13
     California corporation licensed to do business by virtue of the laws of the State of California and
14
     operating and engaging in business in the City and County of Alameda, California.
15
         4. Plaintiffs are unaware of the true names and capacities of certain yet-to-be-identified
16

17   individuals, who are sued herein as DOES (“Does”) 1 through 100, inclusive. Plaintiffs,

18   therefore, sue these defendants by these fictitious names. Plaintiffs are informed and believe and

19   thereon allege that each of these fictitiously named defendants are responsible in some manner
20   for the acts, omissions and occurrences herein alleged and that Plaintiffs’ losses as herein alleged
21
     were proximately caused by such acts, omissions and occurrences. Plaintiffs will amend this
22
     Complaint to allege the true names and capacities of these fictitiously named defendants when
23
     ascertained.
24
        5. Plaintiffs are informed and believe and thereon allege that at all material times, DOES 1
25

26
                                                     2
                                          COMPLAINT FOR DAMAGES
 1

 2   through 50, inclusive, control Defendant WINDRIVER and exercise substantial authority in
 3
     devising and implementing personnel policies at Defendant WINDRIVER. Any reference to
 4
     Defendant WINDRIVER in this Complaint includes DOES 1 through 50, inclusive, as well.
 5
         6. Plaintiffs are informed and believe and thereon allege that at all material times, DOES 51
 6
     through 100, inclusive, were Plaintiffs’ direct supervisors with supervisory authority over
 7

 8
     Plaintiffs, including, but not limited to, the responsibility to direct Plaintiffs’ daily work activities

 9   and to make other employment actions affecting Plaintiffs, such as the decisions to hire and/or

10   fire, promote, reward or discipline Plaintiffs. On information and belief, DOES 51 through 100,
11   inclusive, are California residents. In doing the acts complained of herein, such DOE defendants
12
     acted individually and as agents of defendants WINDRIVER and DOES 1 through 50, and as
13
     such, defendants WINDRIVER and DOES 1 through 50 are liable for the acts of discrimination,
14
     harassment and retaliation of DOES 51 through 100, inclusive. Defendants WINDRIVER and
15
     DOES 1 through 50 were negligent and/or reckless in that they knew or should have known
16

17   about DOES 51 through 100’s acts of and propensity to commit acts of discrimination,

18   harassment and retaliation and failed to take immediate and appropriate corrective action.

19      7. At all relevant times, defendants acted by and through their officers, agents and
20   employees, including the defendants fictitiously named herein, each of whom was acting within
21
     the purpose and scope of his or her agency or employment and whose acts, omissions and
22
     conduct alleged herein were known to, authorized by and ratified by defendants.
23
        8. At all relevant times, defendants, and each of them, including the defendants fictitiously
24
     named herein, acted as the agents of one another in the acts, omissions and occurrences herein
25

26   alleged
                                                     3
                                          COMPLAINT FOR DAMAGES
 1

 2          9. The acts, omissions, conduct, contracts, promises and violations of the law herein alleged
 3 11
     11 were done, made, performed or to be performed in substantial part in the City and County of San
 4
        Francisco, State of California.
 5
                                          FACTUAL BACKGROUND
 6

 7

 8
               10. When PLAINTIFF started working for Wind River. PLAINTIFF was very excited,

 9      motivated, and committed to providing a high level of job performance skills. PLAINTIFF love

10      what PLAINTIFF do. That motivates him. PLAINTIFF take pride in his work. PLAINTIFF
11      have worked hard to get to the level of experience, qualification, knowledge, and expertise that
12
        PLAINTIFF have attained in the last twenty years of his career. PLAINTIFF also served ten year
13
        career in the United States Navy, as an Operating Engineer in the Engineering department.
14
        PLAINTIFF believe that in many ways, PLAINTIFF have been taken advantage of, taken for
15
     11 granted, Ignored, lied to, thrown under the bus, and disrespected while being an employee here a1
16

17      Wind River.

18             11. PLAINTIFF have listed the events PLAINTIFF want to bring to your attention by

19    year, starting with the initial solicitation by a Wind River recruiter. It his hope these issues can
20      be corrected.
21

22
      2015
23

24
      October 2015
25

26
                                                     4
n
                                           COMPLAINT FOR DAMAGES
 1

 2           12. On this day Sarah Foltz, a recruiter at Wind River, contacted him regarding a
 3
     Building Engineer position which was available at their company. Sarah had located his
 4
     professional profile which was posted on Linkedln. His resume stated his qualifications as a
 5
     certified journeyman-level Chief/Stationary Engineer. Sarah understood that PLAINTIFF was
 6
     then employed with Contra Costa County, as a fulltime Stationary Engineer. At that point in time
 7

 8
     PLAINTIFF was responsible for the repairs, preventive maintenance, and operational readiness

 9   for over 40 different types of facilities. To accomplish those tasks PLAINTIFF had been

10   assigned a county van with which PLAINTIFF provided coverage for the entire eastern part of
li   Contra Costa County.
12

13
     October 2015
14
            13. Given our mutual interest, Sarah arranged the next step in Wind River’s hiring
15
     procedure which was a formal interview with Noel Hernandez, one of their Facilities Engineers.
16

17   When PLAINTIFF filled out the application, PLAINTIFF indicated an interest in becoming a

18   Building Engineer. That was the position that PLAINTIFF applied for. At no point before the

19   Wind River offer letter was presented to him, did Sarah, Noel, Mike Loughran, or anyone from
20   Wind River ever disclose to him, that the position title available was that of a Facilities Engineer
21
     II. That would have been a red flag for him, and a deal breaker. PLAINTIFF a qualified and
22
     certified Stationary Engineer; an industry standard job classification. There are no levels to it.
23
     His career objective is Chief Stationary Engineer. Wind River’s classification scheme is not
24
     based on industry standards. At Wind River a Facilities Engineer or Building Engineer is
25

26   considered to be at the same level as Stationary Engineer. Facilities Engineer titles can have
                                                    5
                                         COMPLAINT FOR DAMAGES
 1

 2   levels to them. When PLAINTIFF signed the offer letter, PLAINTIFF was so excited that
 3
     PLAINTIFF did not notice the (two Roman numerals) appended to the end of Facilities Engineei
 4
     Sarah asked him to not discuss his salary with Noel, which at the time PLAINTIFF thought was
 5
     odd. But PLAINTIFF agreed to honor her request. PLAINTIFF had no intentions of discussing
 6
     his salary with anyone. Noel Hernandez had been with the company for over seven years, and
 7

 8
     had reached the position of Supervisor of the day to day facilities operations, on the Alameda

 9   Campus. When PLAINTIFF asked Sarah what happened to the previous Engineer. She explained

10   that the Facilities Engineers that were senior to Noel, either quit, passed away, or were let go.
li   Sarah stated that Noel did not have the qualifications, experience, education, or skillset that
12
     PLAINTIFF have as a Stationary Engineer. She was not the only person at Wind River to tell
13
     him that. It was later after being employed for a while at Wind River, that PLAINTIFF found out
14
     that Noel’s title was Facilities Engineer 11. PLAINTIFF had noticed that his title was the same as
15
     his in the company’s corporate directory. This prompted him to go back and look at his offer
16

17   letter. That’s when PLAINTIFF paid attention it for the first time. PLAINTIFF then understood

18   fully what had happened. Wind River does not use or fully understand industry classifications foi

19   Building Engineers, much less certified Stationary Engineers; although the company may have
20   had employees with the title of “Facilities Engineer,” it is not the same thing. The primary reason
21
     PLAINTIFF accepted the offer from Wind River is because it was an offer for permanent
22
     employee, whereas with Contra Costa County PLAINTIFF was a fulltime temporary employee.               *
23
     The county had placed a hiring freeze on Stationary Engineers, and although it was about to be
24
     lifted, PLAINTIFF live in Oakland, and Alameda is much closer to home than Concord. Wind
25

26
                                                       6
                                         COMPLAINT FOR DAMAGES
 1

 2   River offered more perks. It seems to be the move to make even though PLAINTIFF was offered
 3
     the same pay that PLAINTIFF was making with Contra Costa County.
 4

 5
     November 2015
 6

 7

 8
            14. November 9th 2015 was his first day of employment at Wind River. His area of

 9   responsibility included the buildings on the Wind River Campus numbered 300, 400, 500, and

10   600. The total area of square footage amounted to 350,000 sq. Building 400 was unoccupied;
li   however several of its systems were operating, and had to be maintained. Manpower at the time
12
     included three corporate personnel. Two were Facilities Engineer II employees and one was
13
     classified as a Utility Technician. Typically there’s one Stationary/Facilities Engineer per
14
     100,000 sq. of work area, and one Utility Technician for every two Stationary/Facilities
15
     Engineers. Several months after starting to work PLAINTIFF noticed that PLAINTIFF was
16

17   carrying most of the work load, and receiving most of the Customer Service Requests (CSR).

18   PLAINTIFF was also helping the Utility Technician with different types of office/room setups.

19   Noel Hernandez only supervised by assigning the work. This prompted him to contact Mike
20   Loughran the offsite manager who was based out of Canton Massachusetts. He said that he
21
     would talk to Noel. It was mentioned to him by several individuals in and out of his department
22
     that PLAINTIFF was the most experienced, knowledgeable, and the hardest working facilities
23
     engineer that Wind River had ever had. Most of the repairs for equipment break downs were
24
     outsourced to contractors by the previously employed Wind River engineers whereas
25

26
                                                      7
                                         COMPLAINT FOR DAMAGES
 1

 2     PLAINTIFF perform most repairs in house with less help. Noel resigned his position as
 3    I Supervisor at Wind River in June, 2016.
 4

 5

 6
       2016
 7

 8

 9     August, 2016

10            15. Sometime in August, 2016 Mike Loughran resigned from his position at Wind River.
11     Now that Noel, and Mike were gone. PLAINTIFF felt, and believed that it was a very good

      chance, that PLAINTIFF could get the opportunity to lead the department. PLAINTIFF had
13
      already proven myself, and showed his worth to the company. PLAINTIFF also have the
14
      experience, qualifications, expertise, and knowledge of all the systems in the buildings. This is a
15
      very important aspect of the job. PLAINTIFF thought PLAINTIFF had a good chance of
16

17
      becoming the new Facilities Supervisor. At a minimum, PLAINTIFF expected to be given the

18    same authority as the company had given to Noel Hernandez whose qualifications were also

19    those of a Facilities Engineer 11.
20


      August, 2016
22

23
              16. Jesse Frye the Logistics Supervisor was awarded the Facilities Supervisor position,
24

25
     11 although his title was changed to Senior Logistics Manager. After the promotion Jesse stated that

26    he didn’t have experience, qualifications, or expertise in the areas covered by Building
                                                       8
m
                                           COMPLAINT FOR DAMAGES
 1

 2   Engineering functions. He was noticeably nervous, and concerned when Noel, Hernandez turned
 3
     things over to him. PLAINTIFF would explain building engineering issues to Jesse but he didn’t
 4
     understand them most of the time. Gradually over time he began ignore him. PLAINTIFF
 5
     mentioned to Jesse several times that PLAINTIFF needed help with maintenance and repairs.
 6
     Wind River also has a Utility Technician, Jacob Pratt, but Jesse assigned him facilities service
 7

 8
     related tasks. This left him to do most building engineering operations by myself.

 9

10   November 2016
li

12
            17. On November 17th 2016 PLAINTIFF had a face to face meeting with Jason Sauvie,
13
     Vice President of Finance, in response to a working document *which PLAINTIFF had
14
     submitted to him to address important issues that needed to be dealt with in the Facilities
15
     department. The issues dealt with facilities management, engineering building systems, life
16

17
     safety equipment, preventive maintenance, and the Honeywell Energy Management System

18   (EMS) which monitors and helps manage the buildings on the entire Wind River campus.

19   PLAINTIFF recommended to Jason that if PLAINTIFF could hire one or two Utility
20   Technicians and report directly to him it would enable him to take care of all the repairs, and
21
     preventive maintenance on the entire campus. Jason response was that it was a great idea, but he
22
     already had too many people reporting directly to him. We also discussed the issues regarding
23
     his job title and salary. When PLAINTIFF asked Jason if he believed the facilities supervisor
24
     should have a working knowledge of all systems in the buildings. He affirmed unequivocally he
25

26   believed that a facilities supervisor should have such knowledge. Briefly, Jason acknowledged
                                                   9
                                         COMPLAINT FOR DAMAGES
 1

 2   that all the building systems, safety, and facilities management issues, which PLAINTIFF had
 3
     detailed in the working document* and presented to him, were valid. Moreover, he said that he
 4
     would follow up on the issues PLAINTIFF presented regarding his job title, classification, and
 5
     salary. At the end of the meeting PLAINTIFF asked Jason for a copy of the company’s job
 6
     description for the Facilities Engineer II position. PLAINTIFF was pleased with the outcome of
 7

 8
     the meeting and looked forward to positive changes based on responses Jason had given to all the

 9   issues presented.

10          A copy of the working document referred to above is an addendum attached as
li   Appendixl located immediately after page 15.
12

13
     December 2016
14
            18. Sometime in December, 2016, Dennis Perry was hired as a Utility Technician.
15
     PLAINTIFF was told that Dennis would primarily work with him doing maintenance, and
16

17   repairs. That only lasted for a short period of time. Jesse very quickly assigned Dennis tasks

18   which were to assist Jacob, the other Utility Technician. Dennis complained to him about it. He

19   stated that, he thought he was hired to perform building maintenance, and repairs. Dennis stated
20   that several times while assisting Jacob he would leave, and return when the task was almost
21
     completed, or fully completed. Dennis stated that there were several times that he felt Jacob
22
     didn’t need assistance, he simply wanted it. This situation adversely affected Dennis and his
23
     performance suffered as a result..
24

25

26   2017
                                                     10
                                          COMPLAINT FOR DAMAGES
 1

 2

 3
     January 2017
 4
            19. On the 5th of January, 2017, Jesse and PLAINTIFF had a meeting with the Wind
 5
     River Human resource Director Liliane Cromer. Jason Sauvie, Vice President of Finance, had
 6
     arranged for Jesse, and PLAINTIFF to meet with Liliane. The agenda for the meeting was called
 7

 8
     “Matters and Communication.” PLAINTIFF described his background as a Stationary Engineer

 9   to Liliane. Jesse described his back ground. Liliane asked him about his title at Wind River.

10   PLAINTIFF explained to her that his title Facilities Engineer 11 did not reflect either his
li   background or the tasks with which PLAINTIFF was engaged on a daily basis at Wind River.
12
     PLAINTIFF then asked Liliane for a copy the job description for Facilities Engineer 11.
13
     PLAINTIFF made an effort to explain to Liliane why the work that PLAINTIFF perform at
14
     Wind River is far above what is required for a Facilities Engineer 11 Liliane dismissed his
15
     experience, qualifications, and expertise as irrelevant. Her solution was this: she told Jesse to
16

17   continue to call contractors to perform work needed around the campus. The upshot of the

18   meeting was: PLAINTIFF was told to report to Jesse once a week to update him on what

19   PLAINTIFF was doing. A few months later Liliane resigned from her position at Wind River.
20

21
     January 2017
22

23
            20. On the 12th of January, 2017, PLAINTIFF had a follow up meeting with Vice
24
     President of Finance Jason Sauvie. He presented him with a job description document It was for
25

26   the Facilities Engineer, not for a Facilities Engineer 11. PLAINTIFF explained to Jason that the
                                                   11
n                                        COMPLAINT FOR DAMAGES
 1

 2   job description he gave him is similar to his qualifications and experiences as a Stationary
 3
     Engineer. It appears to him that Wind River doesn’t have a copy of the job description for a
 4
     Facilities Engineer 11. If Wind River doesn’t have a job description for the Facilities Engineer 11
 5
     then how is it possible to assign that job title to anyone? His industry certified qualifications and
 6
     experience along with his job performances clearly show what his capabilities are. The upshot of
 7

 8
     this meeting was: Jason said that he will fix his title, and pay. Nevertheless, PLAINTIFF have

 9   not heard, or seen, any changes regarding this matter since PLAINTIFF last spoke with Jason

10

11   March 2017
12

13
            21. On the 17th of March, 2017, Dennis Perry, the other Utility Technician, resigned his
14
     position at Wind River. Jesse asked Jason if Wind River would be allowed to hire someone to
15
     replace Dennis, even though we were moving out of building 300. Jason informed Jesse that we
16

17   could hire someone to replace Dennis. Jesse informed him that PLAINTIFF would hire the

18   replacement; since PLAINTIFF knew what skills are necessary to perform the tasks involved.

19   PLAINTIFF contacted the designated hiring agency and they sent a couple candidates to be
20   interviewed but after that they didn’t send any more. PLAINTIFF called the agency multiple
21
     times and left messages in an effort to find out what happened. No from the agency ever called
22
     him back. PLAINTIFF asked Jesse on several occasions why the agency was not sending anyone
23
     to be interviewed. Jesse said he would call them, but no candidates were ever sent, and no
24
     replacement for Dennis was ever hired.
25

26
                                                   12
                                         COMPLAINT FOR DAMAGES
 1

 2   June 2017
 3

 4
            22. Sometime in June 2017 Jesse hired a moving contractor, to move Wind River’s
 5
     software Engineering Department engineers out their offices in building 300 and into building
 6
     600. After the move was completed, Jesse retained the services of one of the movers for several
 7

 8
     months. He setup a desk in the warehouse for him and assigned him tasks that should have been

 9   performed by Jacob, the remaining Utility Technician, or by him. Jessie also contracted

10   electricians to install several flat screen display monitors throughout the campus buildings. When
li   PLAINTIFF saw contractors performing the tasks PLAINTIFF asked Jesse why he had brought
12
     in contractors to perform the work. Jessie’s response to him was that he didn’t know PLAINTIFF
13
     could do such work, and he didn’t know because he never told him about it nor did he ask him if
14
     PLAINTIFF could do it myself.
15

16

17   August 2017

18

19          23. The Cold Office (B3042) issues regarding Building 500 are detailed in a separate
20   document which is an addendum attached as Appendix II located immediately after page 16.
21

22
     December 2017
23

24

25

26
                                                  13
                                        COMPLAINT FOR DAMAGES
 1

 2           24. Sometime in December 2017 his job responsibilities changed: PLAINTIFF no longer
 3
     had responsibility for the maintenance of buildings 400 and 300. His new area of responsibility
 4
     includes only buildings 500 and 600 for a total square footage of 150,000 sq.
 5

 6
      2018
 7

 8

 9   February 2018

10           25. On February 8, 2018, PLAINTIFF suggested to Jesse, that he and PLAINTIFF go to
li   the roof together in order to determine where the Novo contractors were going to install the new
12
     condensers for the Engineering Computer Lab. It appeared to him that the condenser would
13
     block the compressor excess for air conditioner 2-1 roof top unit if installed as stipulated. Jesse
14
     decided that it was not necessary to go to the roof and take a look at how the proposed condenser
15
     installation location would cause operating issues for air conditioner 2-1. Jesse defended his
16

17
     position by stating “the structural engineer determines where the condensers are located, and that

18   is the final decision”. It appeared to him that Jesse disregarded his warning in order to notify him

19   that he was the person who made the decisions in the matter, and therefore the matter was closed
20
     without further discussion. Since Liliane authorized Jesse to call contractors for issues which
21
     were previously under his control, there has been conflict between when to call in contractors
22
     and when the job should be left to him. See the entry for 5 January 2017* Jesse is well aware tha1
23
     PLAINTIFF don’t like Wind River to call in contractors for jobs that should be handled by him.
24
     Minimally, PLAINTIFF should take a look at each job and make a determination whether it is a
25

26   job that PLAINTIFF can perform or not. His outlook is to save the company money, not waste it.
                                                      14
m
                                         COMPLAINT FOR DAMAGES
 1

 2      Jess has gotten into the habit of calling in a contractor for every job without consulting him in the
 3
        mater at all.*“Liliane dismissed his experience, qualifications, and expertise as irrelevant. Her
 4
        solution was this: she told Jesse to continue to call contractors to perform work needed around
 5
        the campus.’The building 600 rooftop condenser issues are described in a separate document
 6
        which is an addendum attached as Appendix 111 immediately after page 17.

 8

 9      22 March 2018

10             26. On March 22nd, 2018, Jesse called in a refrigeration contractor company named Cold
11      Storage took at an issue with the walk-in freezer in the Wind River Cafe, but he did not inform
12
     | him beforehand about the issue. Previously, PLAINTIFF would have, always, first performed a
13
        preliminary assessment of similar issues. In the past, PLAINTIFF had diagnosed all problems
14
        with the walk in refrigerator and freezer. If PLAINTIFF didn’t have a way to repair it then Wind
15
     11 River would call in their preferred contractor.

17

18      28 March 2018

19

20             27. On March 28th, 2018, Jesse removed some remarks PLAINTIFF had written in the
21 II
     |comments section of a Customer Service Request (CSR-00118699) and replaced them with
22
        remarks of his own. After discovering this event, PLAINTIFF sent Jesse a text message asking
23
        him to please not remove any remarks that PLAINTIFF add to CSR system. He asked him which
24
     11 CSR PLAINTIFF was referring to, and PLAINTIFF told him, but PLAINTIFF didn’t hear any

25      more about this incident from him after that.
                                                          15
                                           COMPLAINT FOR DAMAGES
 1

 2

 3
     March 2018
 4

 5
             28. On March 29th, 2018, the compressor for the Building 600 air conditioner (2-1)
 6
     malfunctioned. This is a rooftop air conditioner unit, which is mentioned in the entry above for
 7

 8
     February 8, 2018, in which it was pointed out that the new condensers for the new Engineering

 9   Computer Lab was placed in such a way that it blocked the compressor’s excess. This is the

10   precise problem PLAINTIFF tried to warn Jesse about beforehand but he ignored his advice.
li

12
     March 2018
13

14
            29. On March 29th, 2018, Jesse called in an electrical contractor to troubleshoot and
15
     replace if necessary an electrical outlet in office (A3022). Jesse did not inform him of this issue.
16

17   Considering that PLAINTIFF have replaced several electrical outlets throughout the Wind River

18   facilities in the past, and considering that Wind River has several new replacement outlets in our

19   storage cabinet, this incident seems inexplicable.
20

21
     March 2018
22

23
            30. On 30th March, 2018, PLAINTIFF was assigned a Customer Service Request (CSR-
24
     00118793) for office (B3040). The occupant reported that their office was exceedingly cold. At
25

26   that time Honeywell contractors were on the Wind River campus upgrading the Heating,
                                                   16
n
                                         COMPLAINT FOR DAMAGES
 1

 2   Ventilation, and Air Conditioning (HVAC) Energy Management System (EMS). Since starting
 3
     his employment at Wind River in November, 2015, PLAINTIFF have made all the HVAC
 4
     adjustments and repairs. However, it was not appropriate for him to make adjustments, or repair*
 5
     while the EMS is being upgraded by the Honeywell engineers who were onsite. If PLAINTIFF
 6
     did so, then Honeywell’s engineers, and PLAINTIFF, would be working at cross purposes.
 7

 8
     Therefore PLAINTIFF recommended that they should make any adjustment and repairs while

 9   they are onsite upgrading and repairing the Wind River EMS.

10

li   April 2018
12

13
            31. On 3rd April, 2018, PLAINTIFF informed Vice President Jason Sauvie of the cold
14
     office issues in building 500 and the building 600 condenser issues. PLAINTIFF have not
15
     received any response from Jason since submitting the documents detailing the problems
16

17   encountered. In the past he has responded to him about any issues PLAINTIFF bring to his

18   attention but regarding these two issues he has not yet responded, which surprised him.

19

20   April 2018
21

22
            32. On 11th April PLAINTIFF received CSR-00119372 in which it was reported that a
23
     decayed smell similar to a dead rat was evident. After PLAINTIFF inspected the area in question
24
     Jesse sent one of the Honeywell contractors who is here to upgrade the EMS to check on the
25

26   dead rat decayed smell complaint. While at the site of the complaint the Honeywell contractor
                                                  17
                                        COMPLAINT FOR DAMAGES
    1

    2   arrived. PLAINTIFF asked him what he needed from him. He told him Jesse sent him to
    3
        investigate the smell, which also surprised him.
    4

    5

    6

    7

    8
        April 2018

    9

10             33. On 12th April, 2018, PLAINTIFF received his performance review from Jesse. This
li      was the first time Jesse had spoken to him face to face since February 8, 2018.
12

13
        April 2018
14

15
               34. On 12th April, 2018, PLAINTIFF had a very bad tooth ache, and PLAINTIFF ask
16

17      Jesse if PLAINTIFF could go home early. He asked him if PLAINTIFF could open the fire door

18      which had been unintentionally dropped-closed by the Honeywell fire alarm system contractors.
19      PLAINTIFF informed Jesse that PLAINTIFF would come in after a dentist appointment, to raise
20      the fire door which the Honeywell fire alarm system installer activated and dropped. PLAINTIFF
21
        also explained to Jesse that the contractors would not be able to properly open the fire door.
22
        Later that day Jesse told him that they got the door up. What he failed to tell him was that they
23
        damaged it by opening it improperly. On 24 April 2018 PLAINTIFF saw a Vortex door
24
        contractor working on this fire door. They were removing the damaged hood, which was a result
25

26      of the door having been rolled up too far. Consequently, it also damaged a part of the building
                                                           18
-
1*7
                                            COMPLAINT FOR DAMAGES
 1

 2   frame work. For this particular door unit, there are limit switches installed to prevent the door
 3
     from rolling up into itself, which is designed to prevent the kind of damaged which occurred
 4
     from happening. These limit switches are safety devices and only qualified people understand
 5
     how to operate them. PLAINTIFF have been opening, and closing this fire door since November,
 6
     2015 and never damaged it. Jesse tried to cover up this mistake by telling him that the work the
 7

 8
     Vortex contractor was retained for had to do with required repairs needed. The fact is the Vortex

 9   contractor was removing damaged sheet metal which was due to the door having been opened

10   too far by untrained people who were not qualified to open the door.
li

12
     April 2018
13

14
            35. On 25th April, 2018, PLAINTIFF observed a crane onsite in the parking lot next to
15
     building 600. PLAINTIFF had no idea why the crane was there since PLAINTIFF had no
16

17   advance notification of the purpose for it. After investigating PLAINTIFF discovered the crane

18   was here because it was needed to remove the bad compressor and install the new compressor foi

19                    -
     air conditioner (2 1) on the roof of building 600. PLAINTIFF also noticed that the computer lab
20   condenser, which had been blocking the compressors excess, had been moved. PLAINTIFF had
21
     pointed this out in the document submitted to Jason, on the 8th of February, 2018.** The
22
     consequences of placing the computer lab condenser equipment in the wrong spot could have
23
     been avoided if jesses had listened to his advice. However, although the condenser has now been
24
     moved, no one has spoken to him to him about it. This is not the only issue where PLAINTIFF
25

26   have been completely ignored.
                                                      19
n
                                         COMPLAINT FOR DAMAGES
 1

 2   ** The building 600 rooftop condenser issues are described in a separate document which
 3
     is an addendum attached as Appendix 111 immediately after page 17.
 4

 5

 6

 7

 8
     June 2018

 9

10          36. On June 8, 2018, at approximately 9am the fire alarm system was activated all
li   throughout building 500. As the building Engineer and an occupant of the building PLAINTIFF
12
     became very worried and concerned because Wind River experienced a serious fire in building
13
     600 approximately a year and a half ago. PLAINTIFF had no idea as to what was causing the fire
14
     alarm system to be activated. While PLAINTIFF rushed to the room where the fire alarm panel
15
     is located people evacuated their offices with concern and uncertainty not knowing what was
16

17   going on. Those PLAINTIFF encountered PLAINTIFF told to leave the building.

18   PLAINTIFF immediately opened the fire alarm panel room and examined the fire alarm panel to

19   determine what caused the alarm. The diagnosis reported by the system alarm panel was “Water
20   flow PIV” PLAINTIFF understood what that meant, but PLAINTIFF was not sure whether there
21
     was a real fire occurring or simply a false alarm. PLAINTIFF was located on the first floor and
22
     did not see smoke or smell anything burning, but PLAINTIFF did not know what was happening
23
     on the second and third floors. As PLAINTIFF was about to leave the fire alarm panel room one
24
     of the installers of the new fire alarm system passed by him saying that he needed to silence the
25

26   alarms. PLAINTIFF ask him if he was working on the system. While PLAINTIFF was engaged
                                                  20
                                        COMPLAINT FOR DAMAGES
 1

 2   with the installer, Jesse appeared and said that the property managers were at fault because they
 3
     started to close the valve. The valve that Jesse was referring to is called a Post Indicator Valve
 4
     (PIV) it is located outside the building. It provides information about whether the PIV is open or
 5
     closed, closing the PIV incorrectly signaled to the fire alarm system that water is flowing into the
 6
     building’ s fire sprinkler system. Therefore, the alarm was triggered.
 7
             37 . After everything had settled down PLAINTIFF waited to receive an update from
 8

 9   Jesse concerning the facts about the incident. Jesse did not provide any additional detailed

10   information about the incident, so PLAINTIFF followed up with an email to Jesse an email
11   asking him what happened. Jesse said the property management was conducting a mandatory
12
     annual required site inspection with their insurance coverage provider and they had to cycle the
13
     valve close and re-open them . PLAINTIFF should have definitely been included in that
14
     inspection. This is his job and what PLAINTIFF here to do.
15

16

17           38. The local fire alarm systems in building 500 should have been placed in a test or

18   bypass mode before any valves or flow switches were tampered with. This is the normal protocol

19   before initiating any test procedures. In the past it has always been his responsibility to put the
20   building fire alarm system in bypass/test mode before any testing is performed onsite. It is also
21
     necessary to call the monitoring company whenever something in the system is been repaired,
22
     replaced, or serviced . Occasionally the utility technician is permitted to perform this function.
23
     For this incident, on June 8th, Jesse contacted the fire alarm monitoring company himself, which
24
     however, only enabled them to notify the Alameda lire department to ignore any fire alarms they
25

26   might receive from our location. Contacting the monitoring company does not disarm the
                                                       21
V7
                                         COMPLAINT FOR DAMAGFS
 1

 2   building local fire alarm system. PLAINTIFF have previously explained this to Jesse.
 3
     PLAINTIFF was not included, or involved with the installation of the new fire alarm system, nor
 4
     have PLAINTIFF been trained to operate it. Wind River’s Life safety systems and associated
 5
     equipment is his responsibility as the Building Engineer. It is impossible to perform his
 6
     responsibilities if PLAINTIFF not informed and kept up to date about the systems which
 7

 8
     PLAINTIFF responsible for operating and maintaining. Unfortunately, this is yet another

 9   example whereby Jesse’s interference eliminates, undermines, or ignores his professional

10   experience, certified qualifications, and proven knowledge as a Stationary Engineer. Wind
li   River receives the negative consequences and is deprived of his capabilities.
12

13
                                       FIRST CAUSE OF ACTION
14               UNLAWFUL DISCRIMINATION UNDER CIVIL CODE SECTION 51
                             (By Plaintiffs against all Defendants)
15

16

17          39. Plaintiffs incorporate by reference the allegations contained in the Paragraphs

18   contained

19   above as though fully set forth herein.
20          40. Under the Unruh Civil Rights Act, all persons are entitled to full and equal
21
     accommodations, advantages, facilities, privileges, or services in all business establishments,
22
     including both private and public entities. The Unruh Civil Rights Act protects all persons against
23
     arbitrary and unreasonable discrimination by a business establishment (Civil Code section 51).
24
        41. Defendant WINDRIVER is considered a business establishment in the State of California
25

26          and
                                                     22
m
                                        COMPLAINT FOR DAMAGES
   1

   2    is therefore subject to the requirements and restriction of the Unruh Civil Rights Act.
   3
            42. Defendant WINDRIVER, by and through its agents, yet-to-be-identified Defendants,
   4
               deprived
   5
        Plaintiffs of the equal accommodations, advantages, and privileges afforded to their non-Affican-
   6
        American colleagues at the 250 Howard Street, San Francisco, CA, Defendant WINDRIVER
   7

   8
        construction site.

   9        43. As a proximate result of Defendants’ willful, knowing and intentional discrimination

10      against Plaintiffs, they have sustained and continue to sustain substantial losses in wages.
li          44. As a proximate result of Defendants’ willful, knowing and intentional discrimination
12
        against Plaintiffs, they have suffered and continue to suffer humiliation, emotional distress, and
13
        physical and mental pain and anguish, all to their damage, in an amount to be shown according
14
        to proof.
15
           45. Defendant WINDRIVER has committed the acts herein alleged maliciously and
16

17
               oppressively,

18      with the wrongful intention of injuring Plaintiffs, with an improper and intentional motive

19      amounting to malice and in conscious disregard of Plaintiffs’ rights.
20         46. Plaintiffs have incurred and continue to incur legal expenses and attorney’s fees in an
21
        amount to be shown according to proof.
22
               Wherefore, Plaintiffs pray for judgment as set forth below.
23
                                     SECOND CAUSE OF ACTION
24                             RETALIATION IN VIOLATION OF TITLE VI
                                 (By All Plaintiffs Against All Defendants)
25

26         47. Plaintiffs incorporate by reference the allegations contained in the Paragraphs above as
                                                         23
~y ~t                                       COMPLAINT FOR DAMAGES
    1

        2     though fully set forth herein.
    3
                   48. Title VI regulations provide that “[n]o recipient or other person shall intimidate, threaten,
    4
              coerce, or discriminate against any individual for the purpose of interfering with any right or
    5
              privilege secured by [Title VI], or because he has made a complaint, testified, assisted, or
    6
              participated in any manner in an investigation, proceeding or hearing under this subpart.” 28
    7

    8
              C.F.R § 42.108(e) (Department of Justice Regulation).

    9             49. Not only did Defendants engage in harassing and discriminatory conduct towards

 10           Plaintiffs, but after Defendants learned that Plaintiffs were consistently reporting the harassment
 11           and discrimination they were experiencing to their supervisors, Defendants began retaliating
 12
              against Plaintiffs as well.
 13
                  50. Specifically, Defendants unlawfully terminated Plaintiff Ogans through the guise of
 14
              alleging an unwillingness to cooperate because Plaintiff Ogans did not feel safe to shake one of
 15
              his antagonist’s hand during a meeting.
 16

 17               51. The above-described actions constitute retaliation pursuant to Title VI of the Civil Rights

18            Act of 1964.

19                52. As a proximate result of Defendants’ willful, knowing and intentional discrimination

            11 against Plaintiffs, they have sustained and continue to sustain substantial losses in wages.
21
                  53. As a proximate result of Defendants’ willful, knowing and intentional discrimination
22
              against Plaintiffs, they have suffered and continue to suffer humiliation, emotional distress, and
23
              physical and mental pain and anguish, all to their damages in an amount to be shown according
24

25
            11 to proof.

26
                                                                24
'I “7
                                                  COMPLAINT FOR DAMAGES
    1

     2       54. Defendant WINDRIVER has committed the acts herein alleged maliciously and
    3
                oppressively,
    4
         with the wrongful intention of injuring Plaintiffs, with an improper and intentional motive
    5
         amounting to malice and in conscious disregard of Plaintiffs’ rights. Accordingly, Plaintiffs
    6
         request punitive damages against Defendant WINDRIVER.
    7

    8
             55. Plaintiffs have incurred and continue to incur legal expenses and attorney’s fees in an

    9    amount to be shown according to proof.

10           Wherefore, Plaintiffs pray for judgment as set forth below.
11                                      THIRD CAUSE OF ACTION
                                  HARASSMENT IN VIOLATION OF FEHA
12
                                   (By All Plaintiffs Against All Defendants)
13
            56. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs
14
         above as though fully set forth herein.
15
            57. Plaintiffs were at all times material hereto employees of Defendant WINDRIVER
16

17              covered by

18       California Government Code section 12900 et seq. prohibiting harassment in employment on the

19       basis of race and protected activities and requiring Defendant WINDRIVER to take all
20
         reasonable steps to prevent discrimination, harassment and retaliation.
21
            58. Such defendants were and are at all times material hereto employers within the meaning
22
         of California Government Code section 12900 et seq.
23
            59. Plaintiffs are and, at all relevant times herein, were African American males.
24
            60. Such Defendants engaged in the following actions with the intent of harassing Plaintiffs
25

26
                                                      25
--
>   7
                                            COMPLAINT FOR DAMAGES
 1

 2   on account of their race: harassed Plaintiffs by treating them differently than non-African
 3
     American employees; retaliated against Plaintiffs for complaining about harassment and
 4
     discrimination and engaging in protected activities. The incident created a hostile work
 5
     environment.
 6
         61. Such defendants knew or should have known of these harassing actions because plaintiff
 7

 8
     reported them to such defendants and many of these harassing actions were open and obvious.

 9   Despite such defendants’ actual and constructive knowledge of the above-described harassment,

10   such defendant failed to take immediate and appropriate corrective action to stop the harassment.
li   Furthermore, before the harassment occurred, such defendants failed to take all reasonable steps
12
     to prevent such harassment from occurring.
13
         62. The acts of defendants, and each of them, as described above, constitute a pattern and
14
     continuous course of harassment on the basis of race in violation of California Government Code
15
     section 12900 et seq.
16

17       63. The race-based harassment of Plaintiffs by Defendants created an oppressive, hostile,

18   intimidating and offensive work environment for Plaintiffs and interfered with Plaintiffs’

19   emotional well being and ability to perform Plaintiffs’ duties. The race-based harassment was
20   sufficiently severe and pervasive as to materially alter Plaintiffs’ conditions of employment and
21
     to create an abusive working environment.
22
         64. Within one year of the date of the harassment herein alleged, Plaintiffs filed a charge of
23
     discrimination with the California Department of Fair Employment and Housing. The California
24
     Department of Fair Employment and Housing issued Notices of Case Closure (Right to Sue
25

26   Letter). Plaintiffs have exhausted all of Plaintiffs’ administrative remedies.
                                                      26
TJ
                                         COMPLAINT FOR DAMAGES
 1

 2           Wherefore, Plaintiffs pray for judgment as set forth below.
 3
                                      FOURTH CAUSE OF ACTION
 4                          DISCRIMINATION IN VIOLATION OF FEHA
                               (By All Plaintiffs Against All Defendants)
 5
         65. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs
 6
     above as though fully set forth herein.
 7

 8
         66. By the acts and omission alleged herein, defendants discriminated against plaintiffs on

 9   the basis of race in violation of California Government Code section 12900 et seq.

10           Wherefore, Plaintiffs pray for judgment as set forth below.
li                               FIFTH CAUSE OF ACTION
                      VIOLATION OF GOVERNMENT CODE SECTION 12940(h)
12
                             (By All Plaintiffs Against All Defendants)
13
        67. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs
14
     above as though fully set forth herein.
15
        68. At all relevant times herein mentioned, Government Code section 12940(h) was in full
16

17   force and effect and was binding on defendants. This subsection provides that it is an unlawful

18   practice for any employer or person to discharge, expel or otherwise discriminate against any

19   person because the person has opposed any practices forbidden by the Fair Employment and
20
     Housing Act or because the person has filed a complaint, testified or assisted in any proceeding.
21
        69. After Plaintiffs reported Plaintiffs’ allegations of harassment, Defendants retaliated
22
     against Plaintiffs by either terminating Plaintiffs and/or discriminating against Plaintiffs.
23
         70. By the acts and omissions alleged herein, Defendants violated California Government
24
     Code section 12940(h).
25

26           Wherefore, Plaintiffs pray for judgment as set forth below.
                                                       27
                                         COMPLAINT FOR DAMAGES
 1

 2                                SIXTH CAUSE OF ACTION
                    WRONGFUL DISCHARGE RESULTING FROM HARASSMENT AND
 3
                                         DISCRIMINATION
 4                           (By Plaintiff Ogans Against All Defendants)

 5          71. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs

 6   above as though fully set forth herein.
 7          72. Despite Defendant WINDRIVER’s actual and constructive knowledge of the above-
 8
               described
 9
     harassment and discrimination, Defendant WINDRIVER failed to take immediate and
10
     appropriate corrective action to stop the harassment and discrimination. Furthermore, before the
11
     harassment and discrimination occurred, Defendant WINDRIVER failed to take all reasonable
12

13   steps to prevent such harassment and discrimination from occurring.

14      73. Instead, Defendant WINDRIVER discriminated against and harassed Plaintiffs on the
15             basis of
16
     race by terminating Plaintiffs’ employment for pretextual reasons.
17
        74. Defendant WINDRIVER’s termination of Plaintiffs constituted unlawful discrimination
18
               in
19
     employment on account of race in violation of California Government Code sections 12940 et
20
     seq.
21

22      75. Defendant WINDRIVER’s termination of Plaintiff Ogans violated the public policies set

23             forth

24   above.
25
        Wherefore, Plaintiffs pray for judgment as set forth below.
26
                                                        28
n
                                           COMPLAINT FOR DAMAGES
 1

 2                           SEVENTH CAUSE OF ACTION
                   WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
 3
                          (By Plaintiff Ogans Against All Defendants)
 4
         76. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs
 5
     above as though fully set forth herein.
 6
        77. Defendant WINDRIVER’s wrongful termination of Plaintiffs constituted a violation of
 7

 8
     California Government Code sections 12940 et seq. and the California Constitution.

 9      78. Defendant WINDRIVER’s termination of Plaintiffs violated the public policies set forth

10          above.
li      Wherefore, Plaintiffs pray for judgment as set forth below.
12
                                     EIGHTH CAUSE OF ACTION
13                                           NEGLIGENCE
                                (By All Plaintiffs Against All Defendants)
14
        79. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs
15
     above as though fully set forth herein.
16

17      80. Defendants, and each of them, owed the following duties, among others, to Plaintiffs:

18                   A. The duty to exercise reasonable care in performing their functions, duties and
19                      responsibilities as owners and operators of Defendant WINDRIVER,
20                      including, but not limited to, the duty to exercise reasonable care in the
21
                        ownership, management and operation of Defendant WINDRIVER.
22
                     B. The duty to exercise reasonable care in performing their functions, duties and
23
                        responsibilities as employers of defendants DOES 1 through 99, including, bui
24
                        not limited to, the duty to exercise reasonable care in the screening, hiring,
25

26
                                                      29
                                        COMPLAINT FOR DAMAGES
 1

 2                        employment, training, supervision, monitoring, controlling and disciplining of
 3
                          such employees.
 4
                       C. The duty to exercise reasonable care to protect Plaintiffs from injury.
 5
         81. Defendants, and each of them, knew, or should have known with reasonable certainty,
 6
     that Plaintiffs would suffer monetary and emotional and physical damages as set forth herein if
 7
     Defendants, and each of them, failed to perform their duties in a proper manner and fashion, as
 8

 9   was the reasonable standard for each of said Defendants.

10       82. Defendants, and each of them, failed and neglected to perform such functions, duties and
li   responsibilities properly, adequately and within or above the prevailing standard of care, so that
12
     defendants, and each of them, breached their individual duties of care to Plaintiffs.
13
         83. As a result of the above-described breach, Plaintiffs were injured as herein alleged.
14
         84. Plaintiffs are informed and believe and thereon allege that the damages described below
15
     arose out of, were attributable to and are directly and proximately caused by Defendants’ breach
16

17   of such duties.

18           Wherefore, Plaintiffs pray for judgment as set forth below.

19                                 NINTH CAUSE OF ACTION
                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
20
                              (By All Plaintiffs Against All Defendants)
21
        85. Plaintiffs incorporate herein by reference the allegations contained in the Paragraphs
22
     above as though fully set for therein.
23
        86. California case law allows a plaintiff to recover damages for intentional infliction of
24

25

26
                                                    30
                                          COMPLAINT FOR DAMAGES
 1

 2   emotional distress if he or she suffers severe emotional injury caused by the Defendant’s
 3
     outrageous conduct with the intent to cause, or with reckless disregard of the probability of
 4
     causing, emotional distress.
 5
         87. Plaintiffs are informed and believe, and thereon allege, that the actions of Defendants
 6
     were intentional, extreme, and outrageous. Plaintiffs are further informed and believe, and
 7

 8
     thereon allege, that such actions were done with the intent to cause serious emotional distress or

 9   with reckless disregard of the probability of causing Plaintiffs serious emotional distress.

10       88. As a direct and proximate result of the actions of Defendants, Plaintiffs suffered severe
li   emotional distress, which has caused Plaintiffs to sustain severe injuries to their person, all to
12
     their damage in an amount to be shown according to proof and within the jurisdiction of this
13
     court.
14
         89. As a direct, legal and proximate result of the aforesaid tortious conduct of Defendants, all
15
     to Plaintiffs’ damages in an amount to be shown according to proof.
16

17       Wherefore, Plaintiffs pray for judgment as set forth below.

18                         TENTH CAUSE OF ACTION
      WRONGFUL CONSTRUCTIVE DISCHARGE IN VIOLATION OF PUBLIC POLICY
19                   (Plaintiff Russell Against All Defendants)
20
        90. Plaintiffs incorporate by reference the allegations contained in the Paragraphs above as
21
     though fully set forth herein.
22
        91. Defendants constructively terminated Plaintiff Russell’s employment in violation of
23
     various fundamental public policies underlying both state and federal laws when they forced
24
     Plaintiffs transfer to a substantially lower paying job because Plaintiff had the temerity to
25

26   complain about the hostile, racist work environment. Defendants violated various laws including
                                                       31
                                         COMPLAINT FOR DAMAGES
 1

 2   but not limited to Government Code Sections 12940 et seq., and California Labor Code Sections
 3
     6310, 1102.5, and 232.5
 4
         92. As a proximate result of Defendants’ conduct, as alleged above, Plaintiff has been
 5
     harmed in that he has suffered the loss of wages, benefit and additional amounts of money he
 6
     would have received if he had not been constructively terminated from his position with
 7

 8
     Defendant WINDRIVER, in an amount to be shown according to proof.

 9       93. As a further proximate result of Defendants’ actions as alleged hereinabove, Plaintiff has

10   been harmed in that he has suffered extreme and continuing humiliation, mental anguish and
li   emotional distress, in an amount in excess of the minimum jurisdiction of the Court, according to
12
     proof.
13
        94. The above recited actions of Defendants were committed with malice, fraud and/or
14
     oppression and in reckless disregard of the rights of Plaintiff. Plaintiff is informed and believes
15
     and on that basis alleges that the acts alleged herein taken towards him were carried out by
16

17   agents of Defendants in a malicious, oppressive and fraudulent manner in order to harm Plaintiff,

18   or with a willful and conscious disregard of Plaintiff s rights, thereby causing him unjust
19   hardship, humiliation and/or emotional distress. Such conduct was despicable and justifies an
20   award of punitive damages against Defendants in an amount sufficient to deter them from
21
     engaging in such conduct again in the future, in an amount to be shown according to proof.
22
              Wherefore, Plaintiffs pray for judgment as set forth below.
23

24
                                          PRAYER FOR RELIEF
25

26
                                                   32
                                         COMPLAINT FOR DAMAGES
    1

    2      WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants, and each of
    3      them, according to proof, as follows:

    4         1. For general and special damages, including lost wages, in a sum in excess of the
                  minimum jurisdictional limit of this Court, according to proof at trial;
    5
              2. For reasonable attorney’s fees;
    6
              3. For costs of suit incurred herein;
    7         4. For exemplary and punitive damages; and
    8         5. For such other and further relief as the Court may deem just and proper.
    9

10

11
        DATED: March 7, 2019
12

13

14                                                    By:            fAA

15
                                                               IRVIN FARRIOT

16

17

18

19

20

21

22

23

24

25

26
                                                        33
V7
*
                                          COMPLAINT FOR DAMAGES
